Title: To Alexander Hamilton from Joseph Whipple, 16 September 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] September 16, 1791. “The Dicas’s Hydrometer forwardd me to replace the One first Sent which proved defective came to hand but having found a workman who has effectually repaired the defective one, I have two on hand one of which I will direct as you will please to order. The Thermometer that was forwardd from the Treasury is by Accident broken. It was in the hands of one of the Inspectors, a very careful man, who was assisting the Surveyor. A Similar Accident befel a Neat Thermometer before in use which was borrowd of a Physician, (& wch. I have Sent to London to repair). I have endeaverd to procure one in Boston & Other places in this Vicinity without Success—be pleased to order one from Philadelphia for the use of this District. I have the pleasure to enclose you herewith the State of a Manufactory of Sail Cloth lately established in New Hampshire.”
